DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 contains the limitation “wherein the sample is a biological sample or a non-biological sample”, This limitation includes all samples and thus does not further limit the claim from which it depends.  Amendment to recite one or the other of biological or non-biological would and reciting the other in a separate dependent claim would remedy the issue.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (“Self-activated in vivo therapeutic cascade of erythrocyte membrane cloaked iron mineralized enzymes”, Theranostics, 2020, Vol 10 Issue 5, 2201-2214, Supplemental Material attached).
Regarding claim 1 and the limitation “Metal nanoparticles for glucose detection, comprising: metal nanoparticles with glucose oxidase attached; and a cell membrane isolated from erythrocytes, which surrounds the metal nanoparticles”, Liu teaches metal nanoparticles in the form of iron nanoparticles that glucose oxidase is attached to (Abstract, Scheme 1, Supplemental Material, Synthesis of GOX-Fe0@EM, Synthesis of GOX-Fe0@EM-A).  Liu teaches these nanoparticles are   covered in erythrocyte membrane (Abstract, Scheme 1, Supplemental Material, Synthesis of erythrocyte membrane, Synthesis of GOX-Fe0@EM, Synthesis of GOX-Fe0@EM-A.  
Applicants claim an intended use of “for glucose detection” as the nanoparticles of Liu comprise Glucose oxidase these particles are suitable for the detection of glucose.  
Regarding claims “wherein the cell membrane comprises glucose transporter 1 (GLUT1) and aquaporin 1 (AQP1).” These membrane proteins are part of the membrane of the red blood cells and thus will inherently be present in the membrane surrounding the nanoparticles.  
Regarding claim 4 “A glucose detection kit comprising the metal nanoparticles according to claim 1.” The nanoparticles of Liu after they have been prepared (Supplemental Material) can be considered a kit comprising the metal nanoparticles as no additional structure is claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Immobilization of glucose oxidase onto gold nanoparticles with enhanced thermostability” Biochemical and Biophysical Research Communications 355 (2007), 488-493), in view of Fu (“Erythrocyte-Membrane-Camouflaged Nanoplatform for Intravenous Glucose-Responsive Insulin Delivery” Advanced Function Materials, 2018, 28, 1802250).
Regarding claims 1 and 6 and the limitations “Metal nanoparticles for glucose detection, comprising: metal nanoparticles with glucose oxidase attached” and “A glucose detection method comprising: a step of preparing metal nanoparticles for glucose detection comprising: metal nanoparticles with glucose oxidase attached… a step of mixing the metal nanoparticles with a sample; a step of inducing a color reaction by adding a colorimetric solution comprising a peroxidase and a chromogenic substrate to the mixture of the metal nanoparticles and the sample; and a step of detecting color change caused by the color reaction.” Li teaches the production of gold metal nanoparticles to which glucose oxidase is attached via immobilization (Abstract, Scheme 1, Materials and Methods, Fabrication of GOD/AuNPs bioconjugates).  Li further teaches these particles can be used in a colorimetric assay to detect glucose (Enzyme activity assays, Abstract), in an assay which comprises the addition of peroxidase and chromogenic substrate in the form of reduced o-diansidine to create a color change.  Li further teaches that GOX immobilized on gold nanoparticles has improved stability (Abstract, Result).
	 
Li and Fu do not teach surrounding the glucose biosensor nanoparticle with membrane of erythrocytes (RBC).  This difference however would have been obvious to one of ordinary skill in the art as the use of RBC membranes with glucose oxidase immobilized nanoparticles is taught in the same field of endeavor by Fu.  
	In the same field of endeavor as nanoparticle immobilized glucose oxidase, Fu teaches that nanoparticles may be coated or camouflaged in the membranes of RBC using an extrusion based method (Abstract, Fabrication of RBCm-Ace-NPs).  Fu teaches that coating the nanoparticles with the membrane results in the membrane bound Glucose Transporters transporting glucose into the enclosed nanoparticles (Conclusion, Abstract).  
	One of ordinary skill in the art would find it obvious that the nanoparticles of Li could be covered by RBC membrane as Fu teaches that nanoparticles may be prepared this way in the same field of endeavor.  One of ordinary skill in the art would be motivated to do so to coat the nanoparticles in a membrane which selectively transports glucose.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Fu demonstrates that nanoparticles can be thus coated and that the membrane provides for selective transport of Glucose utilizing the GLUTs, i.e GLUT 1-4 present on the membrane. 
	Regarding claim 2 and the limitation “wherein the metal is any one selected from a group consisting of gold, silver, copper, aluminum, platinum, silicon, germanium, an alloy thereof and a mixture thereof”, Li teaches the use of gold nanoparticles (Abstract).
	Regarding claim 3 and the limitation “wherein the cell membrane comprises glucose transporter 1 (GLUT1) and aquaporin 1 (AQP1).”, these membrane proteins are part of the RBC membrane and thus will inherently be present.  Further Fu teaches that GLUT1 and other GLUTs are present in the membrane and transport glucose (Abstract, Figure 2 d).  
	Regarding claims 4 and 5 and the limitation “A glucose detection kit comprising the metal nanoparticles according to claim 1”, The composition of Li and Fu can be considered a kit comprising the metal nanoparticles as no additional structure is claimed.  Li further teaches using chromogenic substrate and peroxidase for the colorimetric assay.  The solution(s) comprising these reagents can be considered part of a kit as they are used together with the gold nanoparticle immobilized enzyme.  
	Regarding claim 7 and the limitation “wherein the sample is a biological sample or a non-biological sample”, any sample used is either biological or non-biological, and thus any sample used, such as a glucose solution, falls within the scope of this limitation. 
	Regarding claim 8 and the limitation “wherein the addition ratio of the metal nanoparticles, the sample and the colorimetric solution is 2 : 1 : 1”  Li discloses mixing 2.6 mL of colorimetric solution to 0.3 mL to 0.01 mL of concentrated nanoparticles to conduct an assay (Enzyme activity assay).  Based on these initial values one of ordinary skill in the art could readily determine workable ranges and concentrations.  
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
One of ordinary skill in the art would thus find it obvious that the assay could be conducted mixing ratios of 2:1:1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657